DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 02/14/2022.

Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 10,614,464 and 10,853,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-13, 15-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for authorizing transaction, the method comprising each and every one of the following limitations:
associating a first authorization status with one or more merchant locations of each merchant of a plurality of merchants or one or more geographic regions, the first authorization status being associated with a financial account and indicating a first request to authorize or restrict transactions associated with the one or more merchant locations or a merchant location located within the one or more geographic regions; receiving, from a computing device associated with a user of the financial account, a 
Regarding independent claim 8:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for authorizing transaction, the method comprising each and every one of the following limitations:
receiving, from a computing device associated with a user of a financial account, a user request to authorize or restrict one or more transactions in a geographic region, the user request comprising a request to authorize or restrict (i) a transaction involving one or more particular vendors in the geographic region or (ii) a transaction involving one or more vendor locations of each of the one or more particular vendors; receiving an authorization request for a requested transaction associated with the financial account; determining, based on the authorization request, a geographic region associated with the authorization request; determining, based at least in part on the user request and the geographic region associated with the authorization request, whether the requested transaction is authorized.
Regarding independent claim 18:

receive, from a computing device associated with a user of a financial account, a user request to authorize or restrict one or more transactions in a geographic region, the user request to authorize or restrict one or more transactions in the geographic region comprises a request to authorize or restrict (i) a transaction involving one or more particular vendors in the geographic region or (ii) a transaction involving one or more vendor locations of each of the one or more particular vendors; receive an authorization request for a requested transaction associated with the financial account; determine, based on the authorization request, a geographic region associated with the authorization request; determine, based at least in part on the user request and the geographic region associated with the authorization request, whether the requested transaction is authorized.
Claims 3-7, 9-13, 15-17, and 20-23 depend from claims 2, 8, and 18, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876